           Case 2:20-cv-02506-DLR Document 20 Filed 04/06/21 Page 1 of 2




 1 Jonathan A. Dessaules, State Bar No. 019439
   Jesse Vassallo López, State Bar No. 033961
 2 DESSAULESthLAW GROUP
   5343 North 16 Street, Suite 200
 3 Phoenix, Arizona 85016
   Tel. 602.274.5400
 4 Fax 602.274.5401
   jdessaules@dessauleslaw.com
 5 jvassallo@dessauleslaw.com
 6 Attorneys for Plaintiff
 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                                     DISTRICT OF ARIZONA
 9
   George D. Wolchko, individually and on
10 behalf of those similarly situated,             No. CV-20-02506-PHX-DLR
11               Plaintiff,
                                                   NOTICE OF VOLUNTARY
12         vs.                                     DISMISSAL
13 Tru Top Offer, LLC, an Arizona limited
   liability company; and Corey Geary, an
14 individual,
15               Defendants.
16
           Pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1)(A), Plaintiff hereby
17
     voluntarily dismisses, without prejudice, his claims against Defendants Tru Top Offer,
18
     LLC and Corey Geary, no responsive pleading being filed on its behalf.
19
           DATED this 6th day of April 2021.
20
                                            DESSAULES LAW GROUP
21
22
                                            By:     /s/ Jesse Vassallo López
23                                                Jonathan A. Dessaules
                                                  Jesse Vassallo López
24                                                Attorneys for Plaintiff
25
26
          Case 2:20-cv-02506-DLR Document 20 Filed 04/06/21 Page 2 of 2




 1                                 CERTIFICATE OF SERVICE
 2
          I hereby certify that on April 6, 2021 I electronically transmitted the attached document to
 3 the Clerk’s Office using the CM/ECF system for filing and for transmittal of Notice of Electronic
   Filing to the following CM/ECF registrants:
 4
 5 Brittany Burback
   SUBLIME LAW, PLLC
 6
   2 North Central, Suite 1800
 7 Phoenix, Arizona 85004
   brittany@sublimelawfirm.com
 8 Attorney for Defendant
 9
     /s/ Hilary L. Narveson
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                 2
